Citation Nr: 1644467	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  13-06 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement for service connection for asbestosis/mesothelioma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sangster, Counsel





INTRODUCTION

The Veteran served on active duty from May 1964 to May 1967.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from May 2011 and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, a remand is required in this appeal.  In his March 2016 substantive appeal, the Veteran requested that he be scheduled for a hearing before a Veterans Law Judge at the RO.  His representative reiterated this request in subsequent VA Form 646.  Accordingly, the Veteran must be scheduled for an appropriate hearing. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an in-person hearing before a Veterans Law Judge at the RO, in accordance with applicable law.  

2.  Thereafter, the case should be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




